Citation Nr: 1602078	
Decision Date: 01/19/16    Archive Date: 01/27/16

DOCKET NO.  08-36 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to September 1967.  

This issue was previously before the Board in July 2012 and again in February 2013 and October 2014; on each occasion, it was remanded for additional development.  The required development has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam while on active duty and is presumed to have been exposed to Agent Orange.

2.  The Veteran has a current diagnosis of hypertension.
 
3.  The Veteran has been granted service connection for diabetes mellitus.  

4.  The Veteran's hypertension is not causally or etiologically related to service, including as due to herbicide exposure, and is not due to or aggravated by a service-connected disability.  


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service nor is it due to herbicide exposure or secondary to a service-connected disability.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks service connection for hypertension.  He asserts this disorder results from herbicide exposure during service in Vietnam, or has been caused or aggravated by service-connected diabetes.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Service connection may be awarded for any disability which is proximately due to or the result of, or is otherwise aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310.  

For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent (including Agent Orange), a veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 1962 and May 1975, shall be presumed to have been exposed during such service to a herbicide agent, absent affirmative evidence to the contrary demonstrating that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f) (West 2014).  

"Service in the Republic of Vietnam" means actual service in country in Vietnam from January 9, 1962, to May 7, 1975, and includes service in the waters offshore or service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); see Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) (VA's requirement that a veteran must have "stepped foot" on landmass of Vietnam or the inland waters of Vietnam for agent orange/herbicide exposure presumption is a valid interpretation of the statute); VAOPGCPREC 7-93 (holding that service in Vietnam does not include service of a Vietnam-era veteran whose only contact with Vietnam was flying high-altitude missions in Vietnamese airspace); VAOPGCPREC 27-97 (holding that mere service on a deep-water naval vessel in waters off-shore of the Republic of Vietnam is not qualifying service in Vietnam).  

The Veteran's DD-214 reflects service in Vietnam.  For such veterans, exposure to herbicides is presumed.  Therefore, assuming exposure to an herbicide agent during service, certain diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there was no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  These include Type II diabetes and ischemic heart disease.  While ischemic heart disease is noted to be a presumptive disorder under 38 C.F.R. § 3.309(e), this term does not include hypertension.  See 38 C.F.R. § 3.309(e), Note 3.  

The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a veteran from establishing service connection with proof of direct causation, or on any other recognized basis.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

VA is bound to consider all pertinent theories of service connection, whether or not a theory is raised by a veteran.  See Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000) (holding that a claim for disability compensation should be broadly construed to encompass all possible theories of entitlement).  Thus, as an initial matter, the Board must consider service connection based on onset of hypertension during active duty service, or within a year thereafter.  

In the present case, the service treatment records are negative for any diagnosis of or treatment for hypertension during service, or within a year thereafter.  At service separation in August 1967, his blood pressure was reported as 118/78 and hypertension was neither diagnosed nor suspected.  As the record does not indicate a diagnosis of hypertension for many years after service, the Board also finds that hypertension did not manifest to a compensable degree within a year of service separation.  

Additionally, the record does not include competent evidence establishing an etiological nexus between the current hypertension and any disease, injury, or other incident of service.  According to VA treatment records, specific monitoring for hypertension was begun in approximately 2003, and he was diagnosed shortly thereafter, more than 30 years after service separation.  This lengthy period without complaint or treatment supports a finding that there has not been ongoing symptomatology and weighs against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

On VA examination in March 2013, a VA physician reviewed the service treatment records and found no evidence of onset of hypertension during active duty service or within a year thereafter.  Thus, based on the competent evidence of record, the Board concludes hypertension was not incurred during active duty service or within a year thereafter, and has not been chronic since that time.  Therefore, service connection on a direct or one-year presumptive basis is denied.

Rather, the Veteran asserts that hypertension results from herbicide exposure during service, and/or diabetes mellitus, for which he has been granted service connection.  As noted above, herbicide exposure is presumed based on verified service in Vietnam.  Nevertheless, service connection is not, by regulation, granted on a presumptive basis for hypertension.  See 38 C.F.R. § 3.309(e).  

The Board further notes that in July 2009, the National Academy of Sciences (NAS) issued "Veterans and Agent Orange: Update 2008" (Update 2008).  The Secretary, based upon Update 2008 and prior NAS reports, has specifically concluded that a presumption of service connection based on exposure to herbicides in the Republic of Vietnam is not warranted for hypertension.  See 75 Fed. Reg. 32540 (June 8, 2010).  While ischemic heart disease is noted to be a presumptive disorder under 38 C.F.R. § 3.309(e), hypertension is specifically excluded.  38 C.F.R. § 3.309(e), Note 3.  Therefore, service connection on the basis of presumed exposure to Agent Orange is denied.

Next, the competent evidence of record also weighs against diabetes either causing or aggravating the Veteran's hypertension.  According to a September 2007 VA examination report, hypertension was diagnosed approximately five years prior to the diagnosis of diabetes, according to the VA examiner, a physician.  For this reason, the examiner opined the hypertension was unrelated to diabetes.  The Veteran was also noted by the examiner to be a smoker, with a pack a day use for the last 30 years.  Likewise, on VA examination in March 2009 conducted by a different VA physician, a competent examiner again found the evidence to be against a nexus between diabetes and hypertension.  

On August 2012 VA examination, the Veteran reported his diabetes was diagnosed in 2001, several years prior to the initial diagnosis of hypertension.  Regardless of this assertion, a VA physician opined that because the Veteran did not exhibit severe diabetic nephropathy, his hypertension was less likely than not caused or aggravated by his diabetes.  The physician noted the Veteran had other, unrelated risk factors for hypertension, including chronic and ongoing tobacco use, advanced age, genetics, diet, and a sedentary lifestyle.  

Another VA examination was afforded the Veteran in March 2013, in part to address National Institute of Medicine (NIM) studies cited by the Veteran.  The examiner, a VA physician, reviewed the claims file and examined the Veteran.  The examiner also reviewed the medical literature regarding a possible nexus between herbicide exposure and hypertension.  The examiner noted evidence of such a nexus was "limited" and as a result, the NIM committee reviewing the evidence left hypertension in the category of health outcomes with "inadequate or insufficient evidence of an association" with herbicide exposure.  The examiner thus concluded the preponderance of the evidence was against such a nexus.  

Another VA physician reviewed the claims file and pertinent medical studies in December 2014 and opined it was less likely than not the Veteran's hypertension was related to herbicide exposure.  The reviewer noted that:

Hypertension is listed in the category "Limited or Suggestive Evidence of an Association."  As it is stated in the Institute of Medicine report, in this category, epidemiologic evidence suggests an association between exposure to herbicides and the outcome, but because factors like chance, bias, and confounding cannot be ruled out with confidence, a firm conclusion of association cannot be firmed.  

Association is different from causation.  There is no causal relationship [that] can be reached between exposure to herbicides and hypertension from these studies.  Strength of association was low, or not able to address because of lack of adequate exposure data on veterans themselves; lack of consistency; does not adequately control for confounding variables; and other factors, chance and bias. 

The conclusions in the Institute Medicine report are based on population based studies and intend[ed] to address association of chemical exposure and outcomes in human population.  For each individual, causes of hypertension should be addressed differently.  

The reviewer went on to note that in this particular claimant's case, additional "major risk factors" were present, including age, tobacco use, and alcohol use.  Thus, based on these factors and the reviewer's examination of the pertinent findings and medical treatise information, the examiner found it was less likely than not hypertension was due to or the result of herbicide exposure.  

The Court has held that "[g]enerally, an attempt to establish a medical nexus to a disease or injury solely by generic information in a medical journal or treatise 'is too general and inconclusive'."  Mattern v. West, 12 Vet. App. 222, 228 (1999) (citing Sacks v. West, 11 Vet. App. 314, 317 (1998)).  In the present case, multiple physicians have reviewed the claims file and/or physically examined the Veteran and concluded the preponderance of the evidence is against a finding of onset of hypertension during service, within a year thereafter, or as the result of either herbicide exposure in service or the service-connected disability of diabetes.  For these reasons, service connection for hypertension is denied.  

The Veteran himself asserts his hypertension is the result of herbicide exposure during service, or as the result of a service-connected disability.  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

As a layperson, however, under the particular facts of this case where there is no evidence of hypertension in service and there is evidence against a causal nexus between herbicide exposure and hypertension, and between diabetes and hypertension, the Veteran is not capable of making medical conclusions relating hypertension to herbicide exposure in service, or a service-connected disability.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (holding that ACL injury is "medically complex" disorder beyond lay competency to diagnose).  

Hypertension is a complex disorder which requires specialized training for a determination as to diagnosis and causation, and it is therefore not susceptible of lay opinions on etiology, and the Veteran's statements therein cannot be accepted as competent evidence.  A diagnosis of hypertension requires blood pressure readings or similar clinical findings, and is not susceptible merely to diagnosis by lay observations alone.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) (holding that a veteran is not competent to relate currently diagnosed chondromalacia patellae or degenerative joint disease to the continuous post-service knee symptoms); Savage v. Gober, 10 Vet. App. 488, 496-97 (1997) (recognizing the requirement that a veteran present medical nexus evidence relating currently diagnosed arthritis to in-service back injury).  

The Veteran has also not stated he is reporting the opinion of a competent expert as told to him, and his statements have not subsequently been confirmed by a competent expert.  

In sum, for the above reasons, the preponderance of evidence is against granting the appeal on any theory of entitlement for service connection, including as due to herbicide exposure or based on causation or aggravation of hypertension by a service-connected disability; hence, the appeal as to this issue is denied.  There is no reasonable doubt to be resolved as to this issue. 

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Here, the VCAA duty to notify was satisfied by a letter dated in June 2007 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

Further, the RO provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date in the same letter.  With that letter, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Regarding the duty to assist, VA has secured or attempted to secure all relevant documentation required by the VCAA or identified by the Veteran.  The service treatment records, VA treatment records, and any identified private treatment records have all been obtained.  He was afforded multiple VA medical examinations and opinions, most recently in December 2014, for the disability on appeal.  

The VA and private medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal and is adequate for purposes of this appeal, as it is competent medical evidence pertaining to the existence and etiology of the claimed current disability sufficient to decide the claim.  

The Board is not aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no issue as to the substantial completeness of the claim.  For these reasons, the VCAA duties to notify and to assist have been met and there is no prejudice to the Veteran in adjudicating this appeal.



ORDER

Service connection for hypertension is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


